

	

		II

		109th CONGRESS

		1st Session

		S. 1404

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Bond introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To clarify that terminal development grants

		  remain in effect under certain conditions.

	

	

		1.Airport development

			(a)In

			 generalSection 47108(e) of

			 title 49, United States Code, is amended by adding at the end the

			 following:

				

					(3)Changes to

				nonhub primary statusIf the

				status of a nonhub primary airport changes to a small hub primary airport at a

				time when the airport has received discretionary funds under this chapter for a

				terminal development project in accordance with section 47110(d)(2), and the

				project is not yet completed, the project shall remain eligible for funding

				from the discretionary fund and the small airport fund to pay costs allowable

				under section 47110(d). The project shall remain eligible for the funds for 3

				fiscal years after the start of construction of the project, or, if the

				Secretary determines that a further extension of eligibility is justified,

				until the project is

				completed.

					.

			(b)Conforming

			 amendmentSection

			 47110(d)(2)(A) is amended by striking (A) the and inserting

			 (A) except as provided in section 47108(e)(3), the.

			

